[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
In  accordance with the Petitioner's Motion For Articulation dated July 2, 1991, the Court articulates its decision granting Respondent's Motion to Quash, as follows:
I. RE: ALLOCATION
A. The Court relies upon the following cases:
1. State v. Carr, 172 Conn. 458 (1977).
2. Hill v. United States, 368 U.S. 424 (1962). CT Page 6291
II. RE: THE EFFECTIVENESS OF COUNSEL AT SENTENCING
A. Page 2 of the Transcript dated September 13, 1989.
APPEAL NO. 10286
B. The highly speculative nature of the claim with respect to the standards enunciated in Strickland v. Washington, 466 U.S. 668, 687 (1984).
HON. HOWARD SCHEINBLUM Superior Court Judge